Citation Nr: 1812273	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1961 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, denied service connection for tinnitus.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and, in September 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC (SSOC) in May 2016.  

In July 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  .


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral tinnitus, and the record includes his competent, credible and probative lay assertions that he began to experience symptoms of tinnitus in service (coincident with noise exposure), and that such symptoms have recurred to the present; the record also includes a competent opinion by an appropriate professional, indicating that the Veteran's tinnitus is as likely as not the result of in service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the fully favorable decision on the claim for service connection for bilateral tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

The Veteran contends that his current bilateral tinnitus is the result of in-service noise exposure.

Service connection may be granted for current disability resulting from  injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Andrea v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of in-service noise exposure, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan, supra.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).   

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for bilateral tinnitus is warranted.

With respect to the matter of current disability, the November 2010 VA audiology examination documents the Veteran's report that he currently experiences constant tinnitus.  Similarly, VA audiology consults and VA outpatient notes from June 2010 indicate the Veteran's current hearing pain and tinnitus for many years, having become much louder in previous two to three years.  Lastly, the January 2015 VA examiner noted recurrent tinnitus and that it sometimes wakes him up at night.  This evidence establishes a current tinnitus disability and therefore establishes the current disability requirement for  service connection.  

With respect to the in-service injury or disease requirement, while in the Marine Corps, the Veteran worked as a controller in a command room (akin to an air traffic controller) where he wore headphones attached to radios with a boom mic, exposing his ears to constant high frequency sounds and static for eight to eight and a half hours per day non-stop.  During his July 2017 Board hearing, the Veteran testified had pain and then it began ringing like static at a constant rate while he was in the military.  Given the Veteran's in-service activities, his assertions of significant in-service noise exposure appear consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are also considered credible.  Notably, VA has acknowledged the Veteran's likely in-service noise exposure-which may have resulted in some acoustic trauma.  As such, the in-service injury or event requirement also has been met.

Regarding the third criterion of whether there exists a nexus between the current tinnitus and service, the Board notes that the record includes competing medical opinions as well as lay statements from the Veteran to address this point.

The credibility and weight to be attached to medical opinions is within the province of the Board.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997).   

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions." Stefl  v. Nicholson, 21 Vet. App. 120, 123(2007).  Most of the probative value of a medical opinion comes from its reasoning.   Nieves-Rodriguez, 22 Vet. App. at 304. 

A November 2010 VA examiner opined that the Veteran's current tinnitus was not caused by or a result of noise exposure while on active duty in the military.  The examiner noted that this opinion was reached after a careful review of the c-file, case history and configuration of the Veteran's hearing loss.  That statement notwithstanding, the examiner appears to have relied almost exclusively on the absence of objective evidence documenting complaints od or treatment for tinnitus in the official military notes of record, without meaningfully considering the Veteran's assertions.   Moreover, after this examination, the Veteran provided further details concerning the nature, onset, and continuity of symptoms of elaborated further  o t on  evidence  As this opinion was not based on full consideration of the objective and lay evidence of record, it is of limited probative weight.   

By contrast, a January 2015 VA examiner fully considered the Veteran's assertions in a reasoned opinion that tends to support the claim.  In the opinion, the examining audiologist concluded that the Veteran's current tinnitus is at least as likely as not caused by a result of military service.  The audiologist reasoned that the Veteran was exposed to excessive noise during service, and that such is known to cause tinnitus.  The examiner also noted that the Veteran had conveyed that he had had tinnitus as long as he can remember. As the examiner noted that the claims file had not been reviewed, the pinion was clearly based, in large part, upon consideration of the Veteran's own reported history.  However, such reliance only diminishes the probative value of a medical opinion if such reported history is deemed not credible.  Such is not the case here.

In written statements and during his Board hearing testimony, the Veteran has emphasized that that he did, in fact, experience tinnitus in service (coincident with noise exposure therein), and that ringing in his ears has been more or less constant since service.  Additionally, the Veteran testified that while serving in Japan, he told a doctor that he was having problems with his ears but the doctor said it would probably get better.  The examination was primarily for his prostate and he did not record anything in relation to the Veteran's ears.  Similarly, the Veteran testified that he reported to a corpsman, while spending two months in a field on top of a mountain, about the hard time he was having with his ears.  He was told that there was not much he could do about it and that it would probably go away, again making a record of it.  Lastly, the Veteran has asserted that he did not complain about his ears at his discharge examination because of his previous two experiences attempting to report it and because his sole focus was getting a job to support his family.  As with his alleged in-service noise exposure, the Board has no reason to question the veracity of the Veteran's assertions in this regard.

The Board further notes that hat credible lay evidence may serve as a basis to establish a  tinnitus service connection claim-in whole or in part.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  Tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, and the evidence currently of record, the Board finds that the Veteran has provided competent and credible, and hence, probative lay evidence that he first experienced  tinnitus during service-coincident with significant in-service noise exposure (and possible associated acoustic trauma)-and that at he has as had continuous symptoms of tinnitus since his discharge from active duty service.  See Id; see also §38 C.F.R. § 3.303; see also Fountain, supra

Additionally, in this case, the record also includes a competent, probative opinion indicating that the Veteran's current tinnitus is as likely as not the result of his service noise exposure.  While the  January 2015 VA examiner's opinion is not dispositive, it was written in terms sufficient to warrant application of  the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and with resolution of all  reasonable doubt on  certain elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral tinnitus are met.  


ORDER

Service connection for bilateral tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


